Citation Nr: 1609251	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of non-Hodgkin's Lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

The appeal comes before the Board of Veterans' Appeals (hereinafter Board) from a May 2005 rating decision, by the Montgomery, Alabama, Regional Office (RO), which granted service connection for non-Hodgkin's lymphoma, and assigned a 100 percent rating, effective June 16, 2004; a noncompensable rating was assigned, effective April 1, 2005.  The Veteran perfected a timely appeal of the reduction of the award from April 1, 2005.  Subsequently, in a Decision Review Officer's (DRO) decision in August 2008, the RO increased the rating for non-Hodgkin's lymphoma from 0 percent to 10 percent, effective April 1, 2005.  By a rating action in August 2009, the RO initially recharacterized the issue as service connection for fatigue as secondary to non-Hodgkin's lymphoma, whereas the issue should have been one of entitlement to increased rating for residuals.  That error was corrected by the statement of the case (SOC) issued in October 2009 and the August 2011 supplemental statement of the case (SSOC).  

On June 12, 2012, the Veteran and his wife appeared at the Montgomery RO and testified at a videoconference hearing before a Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

In October 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, an SSOC was issued in January 2013.  In October 2014, the Board again remanded the case for further development.  An SSOC was issued in February 2015.  

In May 2015, the Board once again remanded the case for still further evidentiary development.  Following the requested development, an SSOC was issued in September 2015.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2015, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the June 2012 hearing was unavailable to participate in the decision for his appeal, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  Inasmuch as the Veteran failed to respond to the November 2015 letter, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

1.  On June 1, 2004, the Veteran was diagnosed with non-Hodgkin's Lymphoma; he subsequently underwent chemotherapy, with treatment ending in September 2004.  There is no evidence showing current active disease.  

2.  The Veteran's non-Hodgkin's lymphoma, while currently in remission, is manifested by complaints of increased fatigue, mild cognitive impairment, and diminished stamina, but with no clinical findings of chronic fatigue symptoms, to include debilitating fatigue or a combination of symptoms such as muscle weakness, atrophy, anemia, which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level.  



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent disability rating, but no higher, for residuals of non-Hodgkin's Lymphoma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.88b, 4.118, Diagnostic Codes 6354, 7715 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2004, December 2007, and June 2009 from the RO to the Veteran, which were issued prior to the RO decisions in May 2005 and August 2009.  Additional letters were issued in October 2012 and November 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Factual background.

The record indicates that the Veteran served on active duty from January 1966 to January 1968; he served in Vietnam from June 1966 to May 1967.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Bronze Star Medal, and the Combat Infantryman Badge.  

Of record is a pathology report, dated in May 2004, which revealed findings of a large cell lymphoma, diffuse sclerosing, Large Cell B-Cell Lymphoma.  

Received in September 2004 was a medical statement from Dr. Joseph A. Mokulis, indicating that the Veteran underwent a radical retropubic prostatectomy in February 2003.  No evidence of lymph node disease was detected.  However, the Veteran subsequently developed back pain and was found to have lymphoma which partially obstructed his left ureter and a Double-J stent was placed a number of months ago.  

On the occasion of a VA examination in March 2005, the Veteran indicated that he started having pain in his lower back in 2004; he was found to have "tumor present in his abdomen and chest."  The Veteran indicated that involvement of his kidneys was also found.  It was noted that the Veteran required placement of a stent in one of his kidneys in order to help it function.  The Veteran also reported that a biopsy discovered a "large cell B-type non-Hodgkin lymphoma".  He was placed on chemotherapy (Chop) plus Rituxan and received a total of 6 treatments given to him every 21 days, finishing his treatment around September of 2004.  Since then, the Veteran has been followed by his physician.  His condition improved significantly.  It was noted that, at the present time, he was not having pain in his abdomen or in any other areas.  The only symptomatology that he presented was some fainting-type sensation present on average twice a week, lasting for about 30 minutes, however, no blacking out.  It was noted that the Veteran initially lost some weight; however, since the treatment, the veteran has recovered most of his weight and today his weight is 194 pounds.  His appetite was normal.  No complications present.  No nausea or vomiting.  No bleeding, etc.  The Veteran and his wife indicated that they had noticed some decrease in his memory, especially to recent events since all these complications started.  As to treatment, he was not on any medications at the time of the examination.  Following an examination, the examiner reported a diagnosis of Non-Hodgkin's Lymphoma.   

By a rating action in May 2005, the RO granted service connection for non-Hodgkin's lymphoma; a 100 percent evaluation was assigned, effective June 16, 2004, and a 0 percent evaluation was assigned, effective April 1, 2005.  

Received in April 2006 were treatment reports from the Blood and Cancer Center, dated from January 2005 to March 2006.  These records show that the Veteran received follow up evaluation for his non-Hodgkin's lymphoma, large cell type.  The Veteran was seen on February 2, 2005 for a three month observation.  Following an examination, the assessment was that the Veteran was essentially in remission clinically; it was noted that his scans were confirmatory evidence of this.  During a follow up evaluation in May 2005, it was noted that the Veteran appeared, at that point, clinically to be in remission.  His PET scan was negative.  He did have a residual neutropenia following his treatment and that is a little worse this time than when he was here three months ago.  The examiner did not feel that this was a problem at the present time.  He was not anemic with hemoglobin of 12.4 as a matter of fact.  When seen in December 2005, it was noted that the Veteran had a history of large cell B-Cell Lymphoma and he presented with retroperitoneal lymphadenopathy, splenic legion and mediastinal adenopathy with negative bone marrow involvement.  It was noted that the Veteran was treated with chemotherapy which was completed in September 2004.  The assessment was large cell lymphoma treated with chemotherapy more than a year ago.  

The Veteran underwent a neuropsychological evaluation in August 2007.  The examiner stated that it appeared that the etiology of the Veteran's cognitive difficulties were likely multifactorial in nature.  The onset of his cognitive difficulties reportedly began immediately before and during the course of his treatment for Non-Hodgkin's Lymphoma with chemotherapy in 2004.  It was not clear if these difficulties have become stable over the last year or if they have become slightly worse.  The examiner noted that the Veteran has several other medical conditions which could be affecting his cognition (e.g. hypertension, depression, Agent Orange exposure, history of concussion).  Given that there are mild deficits in ADL's, a diagnosis of very early-stage dementia is appropriate at this time.  However, it will be important that he receive repeat evaluation in the next 12 months in order to determine if decline is progressive (especially given the family history of AD).  The examiner stated that it was possible that there will be some improvement once his depression is under better control.  The diagnostic impressions were dementia NOS, depression, and partner relational problem.  

Received in December 2007 were VA progress notes dated from April 2004 to November 2007.  During a clinical visit in June 2006, the Veteran complained of worsening of his memory since his cancer diagnosis and treatment.  The assessment was history of short term memory loss especially executive function with history of mildly low B12 and history of chemotherapy for NHL.  In October 2006, it was noted that the Veteran was being seen for follow up evaluation of short-term memory loss.  It was reported that, since his last visit in June 2006, the Veteran had noted considerable continued fatigue, which never really improved following chemotherapy 2 years ago for prostate and NHL.  It was also reported that the Veteran was being increasingly forgetful with small details.  He has been told that he is cancer-free.  The assessment was MCI versus dementia with low-normal B12 levels, currently functioning well in most areas, but with short term memory problems as his predominant complaints.  A neurology note, dated in May 2007, reported an assessment of mild cognitive impairment.  

Received in January 2008 were private treatment reports dated from May 1998 to April 2004.  These records show that the Veteran received clinical attention and treatment for chronic low back pain.  In April 2004, he was diagnosed with lumbar facet syndrome, which is complicated by myospasm, and sciatic neuralgia.  

Received in April 2008 were VA treatment reports dated from February to March 2008.  During a primary care evaluation in February 2008, the examiner stated that the Veteran's Lymphoma has been in remission since he completed chemotherapy in 1994.  Therefore, it is unlikely to be associated with the outbreak of shingles in late 2005.  

At his personal hearing in June 2008, the Veteran maintained that he was suffering from brain damage and memory loss as a result of his non-Hodgkin's lymphoma.  He also reported that he was experiencing chronic fatigue as a result of damage to his immune symptom caused by the non-Hodgkin's lymphoma.  The Veteran related that the residuals of the cancer caused a suppression of his immune system and caused him to have shingles.  The Veteran also claimed another residual of the cancer was damage to his back.  The Veteran's wife stated that, before the lymphoma, he was walking 3 miles a day about 3 times a week; however, now he was only able to walk about one or two blocks.  He was being followed by the oncologist every four months.  The Veteran reported that the shingles caused paralysis of the right arm; he was in so much pain that he couldn't use his right arm at all.  

Received in August 2008 were VA progress notes dated from April 2008 to August 2008.  During a clinical visit in August 2008, it was noted that the Veteran was without acute complaints today.  The Veteran indicated that he sometimes feels a little fatigued (not dysnpneic) on exertion; however, he was not sure if this is related to heat or not.  He stated that going up hills was the worst part.  He noticed his fatigue the most when he is walking his dog.  

By a decision review officer's (DRO) decision in August 2008, the RO increased the rating for Non-Hodgkin's Lymphoma from 0 percent to 10 percent, effective April 1, 2005.  

Received in October 2008 were private treatment reports dated from November 2007 to March 2008.  In November 2007, the Veteran was seen for complaints of fever.  The assessment was fever, with leukocytosis; it was noted that, at the time of the examination, there was no clear source of infection and the Veteran would be evaluated for the source of infection.  He was also diagnosed with history of lymphoma, status post chemotherapy, now in remission.  The Veteran also received postoperative evaluation for a L2 fracture in November 2007.  

Received in October 2008 treatment reports from Eliza Coffee Memorial Hospital dated from November 2007 to December 2007.  These records show that the Veteran received follow up evaluation for lumbar fracture and pneumonia.  

The Veteran was afforded a VA examination in December 2008 for evaluation of hypertension.  The examiner reported a diagnosis of hypertension essential in etiology.  The examiner stated that, review of the medical  literature indicates that neither non-Hodgkin's lymphoma nor prostate cancer or prostatectomy are diseases which cause hypertension as a secondary effect.  Therefore, it was her opinion that the Veteran's hypertension is less likely than not related to or caused by his service-connected non-Hodgkin's  lymphoma and/or his service-connected residuals of prostate cancer.  

Of record is a medical statement from Dr. Danny Martin, dated in March 2009, indicating that the Veteran's chronic fatigue and lack of stamina are more than likely related to his previous non-Hodgkin lymphoma and associated treatments.  

Also of record is a medical statement from Anthony Jacob Kallath, dated in April 2009, indicating that the Veteran was diagnosed with large cell lymphoma in 2004 and completed chemotherapy.  He stated that the Veteran was currently in remission.  The examiner stated that, during the course of treatment, the Veteran experienced fatigue, nausea and vomiting.  He further stated that, in spite of prolonged period off treatment, the Veteran still experiences weakness and fatigue which limits some of his activities.  The examiner stated that they have no explanation as to the cause of the Veteran's symptoms as the last PET/CT scan showed complete remission in 2007.  He further noted that the Veteran remains mildly anemic which could be an explanation for his weakness and fatigue.  

On the occasion of a VA examination in July 2009, the Veteran reported that he was discovered to have lymphoma in 2004; he was having lower back pain and was evaluated and found to have lymphoma.  He underwent chemotherapy in 2004; he has not had chemotherapy since then, and he was not currently receiving any treatment.  The Veteran related that his current symptoms include mild to moderate fatigue and memory loss.  He walked approximately 1.5 miles a day for exercise.  It was noted that the Veteran sees an oncologist every 3 months without notation of recurrence.  Chemoport to right upper chest remains.  He was said to be currently stable.  It was noted that the Veteran also experiences shortness of breath, dizziness and memory loss.  On examination, there was no enlarged lymph nodes, no signs of splenomegaly, hempatomegaly, no evidence of bleeding, no signs of jaundice, and no signs of anemia.  There were no signs of other significant residuals or complications.  X-ray of the lumbar spine revealed L2 compression fracture.  The pertinent diagnosis was non-Hodgkin's lymphoma, in remission.  There were no effects of the problem on usual daily activities.  

The Veteran was afforded another VA examination in July 2011.  The examiner reported that the Veteran's current diagnosis was Non-Hodgkin's lymphoma, currently in remission.  It was noted that the Veteran underwent antineoplastic chemotherapy, with treatment ending in 2004.  The examiner noted that the Veteran does not have anemia caused by a lymphatic condition.  It was reported that the Veteran currently experiences residuals of lymphoma, which includes weakness and easy fatigability.  It was also reported that the Veteran also experiences mild dementia which may be related to chemotherapy treatment.   

In January 2012, the Veteran's file was referred to a VA examiner for review and opinion regarding the presence and etiology of a mental disorder.  The pertinent diagnoses were dementia, NOS and depression NOS.  The examiner stated that current symptoms continue to meet the criteria for dementia, NOS.  The examiner noted that the brief cognitive testing conducted only served to confirm a preexisting diagnosis; it was not sufficient to clarify specific etiology of dementia, especially in light of the Veteran's multiple risk factors.  The examiner explained that several risk factors were present other than chemotherapy treatments for Lymphoma that research has linked to declines in cognition and functioning and development of dementia.  These include cerebrovascular conditions of hypertension and dyslipidemia, family history of Alzheimer's type dementia, history of multiple mild head trauma, and mood disorder/depression NOS.  In addition, documentation in electronic record indicates that changes in memory and cognition were evident as early as the mid to late 1990s and gradually worsened to the point of becoming problematic around the time of the diagnosis and treatment of NHL.  As such, it appeared less likely than not that the Veteran's mild dementia was caused by or a result of chemotherapy treatment for NHL.  

At his personal hearing in June 2012, the Veteran testified that the residuals of his NHL are so more disabling than reflected by the 10 percent rating currently assigned.  The Veteran reported that, while his lymphoma is still in remission, he continues to experience chronic fatigue and generalized weakness as a result of the chemotherapy treatment.  The Veteran indicated that he also experiences headaches, nausea and dizziness.  The Veteran's wife also reported that, since the diagnosis and chemotherapy treatment, his memory has deteriorated noticeably.  The representative noted that the July 2011 VA hospital report specifically indicated that another complication of the treatment for lymphoma included mild dementia which may be related to chemotherapy treatment.  

On the occasion of a VA examination in November 2012, it was noted that the Veteran had a central nervous system condition that requires continuous medication.  The examiner stated that the currently diagnosed mild dementia was caused by or is the result of chemotherapy used to treat Non-Hodgkin's Lymphoma.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that chemotherapy used to treat NHL does not cross the blood/brain barrier; the Veteran had no evidence of any NHL involvement of the central nervous system-MRI indicates generalized cerebral volume loss with no specific foci of disease.  Neuropsychiatric testing in August 2007 indicates findings compatible with mild cognitive impairment/mild dementia of multifactorial origin.  

Of record are treatment reports from Dr. David Gelmacher.  Among the records is a consultation note, dated in April 2013, indicating that the Veteran had cognitive complaints of nearly 10 year duration, with subjective progression per spouse.  The examiner noted that objective cognitive test scores showed minimal progression since VA assessments of 2006.  Findings were therefore not suggestive of Alzheimer's disease or other primary neurodegeneration at this time.  The examiner noted that contributing factors may include lingering effects of chemotherapy, but duration is longer than is typical.  Late residual effects of anoxic episode with near drowning as a teen, combined with aging and hearing loss could result in this subjective pattern.  The impression was mild cognitive impairment.  

Received in November 2014 were VA progress notes dated from August 2008 to September 2014.which show that the Veteran received follow up evaluation for the residuals of his NHL.  

In an addendum to the November 2012 VA examination, dated in December 2014, the examiner stated that the previously expressed opinion was unchanged.  Dr Geldmacher notes that the usual effect of "Chemo-Brain" is limited, and this patient's complaints are quite prolonged in a relative sense.  This and the previously noted limitations of brain involvement by the therapy with which he was treated cause this examiner to remain with the previously expressed Opinion.  

Of record is another medical statement from Dr. Danny Martin, dated in December 2014, wherein he again noted that the Veteran was diagnosed with non-Hodgkin's Lymphoma in 2004; and, he underwent extensive chemotherapy treatment for an extended period of time.  Dr. Martin opined that the chemotherapy treatment subsequently aggravated any early dementia that the Veteran had and weakened him both mentally and emotionally.  Dr. Martin stated that there is definitely a greater than 50 percent probability that the chemotherapy for the Veteran's non-Hodgkin's lymphoma aggravated his dementia and central nervous system.  

In June  2015, the Veteran's file was referred to a VA examiner for review and opinion regarding whether the Veteran's current mental disorder (diagnosed as Mild Cognitive Impairment) was permanently aggravated by either his diagnosed Non-Hodgkin's Lymphoma or subsequent chemotherapy used to treat the Veteran's service-connected disorder.  The examiner noted that mild cognitive impairment was first diagnosed in 2007; thereinafter, the diagnosis remained the same until the Veteran was seen by Dr. David Geldmacher in 2013.  The examiner stated that there is no evidence of any diagnosis prior to that noted above.  As noted, the diagnosis appeared in a list of a visit early 2007, and no notes regarding this diagnosis are present in the claims folder.  The examiner stated that the current severity of the condition is not greater that the baseline.  The examiner explained that the same diagnosis was present in the notes from Dr. Geldmacher's evaluation in 2013, indicating no aggravation of the same diagnosis made in 2007.  

III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Board notes that the Veteran was initially granted service connection for non-Hodgkin's lymphoma and assigned a 100 percent rating, effective June 16, 2004, and 0 percent effective April 1, 2005.  Subsequently, in a DRO decision in August 2008, the RO increased the rating for Non-Hodgkin's Lymphoma from 0 percent to 10 percent, effective April 1, 2005, under Diagnostic Code 6354.  

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with active disease or during a treatment phase warrants a 100 percent evaluation.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715, Note (2014).  

After a review of all the evidence of record, both lay and medical, the Board finds that there is no evidentiary basis for continuance of the 100 percent rating for Non-Hodgkin's lymphoma under Diagnostic Code 7715 after March 31, 2005.  38 C.F.R. § 4.7.  As mentioned above, the Note following Diagnostic Code 7715 provides for the 100 percent disability rating to continue for no less than six months following the cessation of surgical, radiation, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7715.  In this regard, the Court has held that "the date of 'cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure' refers to the date the Veteran received final treatment for cancer, and does not include treatment for residuals of cancer or the residuals of the treatment for cancer."  Tatum v. Shinseki, 26 Vet. App. 443, 449 (2014) (Tatum II).  The Note further provides that, following VA examination at the expiration of the six-month period, if there has been no local reoccurrence or metastasis, the disability should be rated on the basis of residuals as a voiding dysfunction or a renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7715.  

The Board finds that the evidence of record indicates that cessation of the Veteran's treatment for Non-Hodgkin's lymphoma was in September 2004, the date he received his last chemotherapy treatment.  There is no evidence or allegation that the Veteran had any further surgical treatment or underwent radiation, chemotherapy, or other therapeutic procedure subsequent to September 2004.  In fact, during a VA examination in July 2009, the examiner noted that the Veteran had not had chemotherapy since 2004, and he was not currently receiving any treatment.  

The Board also finds that the evidence of record does not reveal reoccurrence of the Veteran's Non-Hodgkin's Lymphoma.  According to the August 2007, July 2009, and July 2011 VA examination reports, the Veteran's non-Hodgkin's lymphoma is no longer an active disease.  Therefore, its residuals, to include chronic fatigue syndrome, are now currently rated under Diagnostic Code 6354.  

Under Diagnostic Code 6354, a 10 percent rating is provided for symptoms of chronic fatigue syndrome, to include debilitating fatigue, cognitive impairment, or a combination of other signs and symptoms, that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  A 20 percent rating is warranted for chronic fatigue symptoms, to include debilitating fatigue, cognitive impairment, or a combination of other signs and symptoms, which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is warranted for chronic fatigue symptoms, to include debilitating fatigue, cognitive impairment, or a combination of other signs and symptoms, which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is warranted for chronic fatigue symptoms, to include debilitating fatigue, cognitive impairment, or a combination of other signs and symptoms, which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent disability rating is warranted for chronic fatigue symptoms, to include debilitating fatigue, cognitive impairment, or a combination of other signs and symptoms, which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Code 6354 (2014).  

In order for the Veteran's disability to warrant an increased rating, it must meet the criteria of at least a 20 percent rating.  Upon review of the medical evidence of record, the Board concludes that the Veteran's non-Hodgkin's lymphoma does more nearly approximate the criteria for a 20 percent rating for this time period.  Significantly, in a medical statement dated in April 2009, Dr. Anthony Jacob Kallath stated that, during the course of treatment, the Veteran experienced fatigue, nausea and vomiting.  He further stated that, in spite of prolonged period off treatment, the Veteran still experiences weakness and fatigue which limits some of his activities.  In July 2011, the Veteran indicated that he was currently experiencing residuals of lymphoma, which included weakness and easy fatigability.  It is true that at no point in the medical evidence of record was it noted that the Veteran has episodes of incapacitation; however, the evidence of record does reflect that the Veteran's daily activities are restricted to a degree.  More recently, in December 2014, Dr. Martin opined that the chemotherapy treatment subsequently aggravated any early dementia that the Veteran had and weakened him both mentally and emotionally.  Significantly, at the Veteran's personal hearing in June2008, his wife stated that, before the lymphoma, he was walking 3 miles a day about 3 times a week; however, now he is only able to walk about one or two blocks.  At the June 2012 hearing, the Veteran reported that, while his lymphoma is still in remission, he continues to experience chronic fatigue and generalized weakness as a result of the chemotherapy treatment.  The Veteran indicated that he also experiences headaches, nausea and dizziness.  

Moreover, in December 2014, Dr. Martin stated that there is definitely a greater than 50 percent probability that the chemotherapy for the Veteran's non-Hodgkin's lymphoma aggravated his dementia and central nervous system.  In light of these findings and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's residuals of non-Hodgkin's Lymphoma meet the criteria for a 20 percent rating.  



The Board has considered assigning the veteran a rating in excess of 20 percent; however, the record does not reflect that the Veteran manifests symptomatology of the severity to warrant a higher, 40 percent evaluation.  The medical evidence of record for this time period does not reflect that the Veteran experienced periods of incapacitation or that his chronic fatigue symptoms were nearly constant and restricted routine daily activities to 50 to 75 percent of the pre-illness level.  As mentioned above, in July 2009, it was noted that the Veteran walked approximately 1.5 miles a day for exercise.  And, there were no effects of the problem on usual daily activities.  Therefore, the veteran's disability does not meet any of the criteria for a 40 percent evaluation and a higher rating is not warranted.  
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's disability has not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities, as discussed below; has not necessitated frequent periods of hospitalization; and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  While the Board will give the Veteran the benefit of the doubt, and assign a 20 percent rating for the residuals of his non-Hodgkin's Lymphoma, the Board finds that a preponderance of the evidence in this case is against entitlement to an even higher rating.  



ORDER

Entitlement to a 20 percent rating, but not greater, for residuals of non-Hodgkin's Lymphoma is granted, subject to the statutes and regulations governing the payment of monetary benefits.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


